 
Exhibit 10.29
 
C2 GLOBAL TECHNOLOGIES INC.
 
STOCK OPTION GRANT NOTICE UNDER THE 2010 NON-QUALIFIED STOCK OPTION PLAN
 
C2 Global Technologies Inc. (the “Company”), pursuant to its 2010 Non-Qualified
Stock Option Plan (the “Plan”), hereby grants to the option holder set forth
below an option to purchase the number of shares of the Company’s common stock
as set forth below.  The options are subject to all of the terms and conditions
as set forth herein and in the Stock Option Agreement (Attachment 1), the Plan
(Attachment 2) and the Notice of Exercise (Attachment 3), all of which are
attached hereto and incorporated herein in their entirety.


Option Holder:
 
______________
     
Date of Grant:
 
______________
 
   
Number of Shares Subject to Option:
 
______________
     
Exercise Price (Per Share):
 
$_____________
     
Expiration Date:
 
See the Stock Option Agreement.
     
Type of Grant:
 
Non-Qualified Option.
     
Vesting Schedule:
 
Subject to the conditions of the Stock Option Agreement and the Plan, the option
shall vest and shall become exercisable with respect to twenty-five percent
(25%) of the shares subject to the option on each of the first, second, third
and fourth anniversaries of the Grant Date.
     
Payment:
 
See Section 7.1 of the Plan.
     
Additional Terms/Acknowledgements:
 
The undersigned option holder acknowledges receipt of, and understands and
agrees to, this Grant Notice, the Stock Option Agreement and the Plan.  Option
holder further acknowledges that as of the Date of Grant, this Grant Notice, the
Stock Option Agreement and the Plan set forth the entire understanding between
option holder and the Company regarding the acquisition of stock in the Company
and supersede all prior oral and written agreements on that subject.
     

Executed as of  __________________________,  _______.


C2 GLOBAL TECHNOLOGIES INC.
 
OPTION HOLDER:
     
By:
     
Its:  
   
[Name]

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
STOCK OPTION AGREEMENT
 
UNDER THE C2 GLOBAL TECHNOLOGIES INC.
2010 NON-QUALIFIED STOCK OPTION PLAN
 
Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, C2 Global Technologies Inc. (the “Company”) has granted
you,            (the “Optionee”), an option under it’s 2010 Non-Qualified Stock
Option Plan (the “Plan”) to purchase the number of shares of the Company’s
common stock indicated in your Grant Notice at the exercise price indicated in
your Grant Notice. Defined terms not explicitly defined in this Stock Option
Agreement but defined in the Plan shall have the same meaning as in the Plan.
 
1.           GRANT OF OPTION.  The Company has granted to the Optionee certain
stock options under the Plan to purchase the number of shares of the Company’s
common stock in the amounts and at exercise prices set forth in the Grant
Notice.
 
2.           VESTING.  The option shall vest and become exercisable as provided
in the Grant Notice except that no additional shares shall vest after the date
of termination of the Optionee’s employment or consultancy with the Company,
regardless of the reason for such termination.
 
3.           NUMBER OF SHARES AND EXERCISE PRICE.  The number of shares of
common stock subject to the Optionee’s options and respective exercise prices
per share referenced in the Grant Notice may be adjusted from time to time for
changes in capital structure, as provided in Article VIII of the Plan.
 
3.           METHOD OF PAYMENT.  Payment of the exercise price is due in full
upon exercise of all or any part of the Optionee’s respective options.  The
Optionee may elect to make payment of the exercise price in cash or by check or
in any other manner permitted by the Company.
 
5.           WHOLE SHARES.  The Optionee may exercise his/her respective options
only for whole shares of common stock except to the extent the number of shares
subject to any such option is a fractional amount, in which case an exercise for
such fractional amount of shares will be permitted. In lieu of issuing a
fraction of a share upon any exercise of an option, the Company will be entitled
to pay to the Optionee an amount equal to the fair market value of such
fractional share.
 
6.           NO EXERCISE IN VIOLATION OF LAW.  The Optionee may not exercise his
or her respective options unless the shares of common stock issuable upon such
exercise are then registered under the Securities Act of 1933 (the “Securities
Act”) or, if such shares of common stock are not then so registered, the Company
has determined that such exercise and issuance would be exempt from the
registration requirements of the Securities Act.  The exercise of the Optionee’s
respective options must also comply with other applicable laws and regulations
governing such options, and the Optionee may not exercise his or her respective
options if the Company determines that such exercise would not be in material
compliance with such laws and regulations.
 
7.           TERM. The Optionee may not exercise the Optionee’s respective
options before the commencement of its term or after its term expires.  The term
of the Optionee’s respective options commences on the Date of Grant and expires
upon the earliest of the following:
 
 
(a)
Ten (10) years after the date of the grant; or

 
(b)           In accordance with Article VI of the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
8.            EXERCISE.  The Optionee may exercise the vested portion of the
Optionee’s respective options during its term by delivering a Notice of Exercise
(in a form designated by the Company) and in compliance with Article VII of the
Plan.
 
9.            TRANSFERABILITY. The Optionee’s respective options are not
transferable, except by will or by the laws of descent and distribution, and are
exercisable during the Optionee’s life only by the Optionee. Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, the Optionee may designate a third party who, in the event of
his/her death, shall thereafter be entitled to exercise the Optionee’s
respective options.
 
10.  TRANSFER RESTRICTION ON SHARES ISSUED UPON EXERCISE OF OPTION.  The stock
certificate or certificates representing the shares issued upon exercise of the
option shall bear, in addition to any other legend required to be placed
thereon, a conspicuous legend to the effect that the shares of capital stock
represented thereby are subject to legal restrictions against transfer and are
held under and subject to the terms and provisions of this Stock Option
Agreement as follows:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.
 
11.  OPTION NOT A SERVICE CONTRACT.  The Optionee’s respective options are not
in and of themselves an employment or service contract, and nothing in such
options shall be deemed to create in any way whatsoever any obligation on the
Optionee’s part to continue in the employ of the Company or any affiliate of the
Company, or of the Company or any such affiliate to continue his or her
employment.  In addition, nothing in the Optionee’s respective options shall
obligate the Company or any of its affiliates, their respective shareholders,
boards of directors, officers or employees to continue any relationship that the
Optionee might have as a director or consultant for the Company or any of its
affiliates.
 
12.  NO RIGHTS AS SHAREHOLDER. The Optionee shall not have any rights of a
shareholder with respect to the shares subject to the options evidenced by this
Stock Option Agreement, until a stock certificate has been duly issued following
exercise of the option as provided herein.
 
13.  WITHHOLDING OBLIGATIONS.
 
(a)           At the time the Optionee exercises his/her option, in whole or in
part, or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any of its affiliates, if any, which arise in connection with the
exercise of the Optionee’s respective options.
 
(b)           Upon the Optionee’s request and subject to approval by the
Company, in its sole discretion, and compliance with any applicable conditions
or restrictions of law, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to the Optionee upon the exercise of the
Optionee’s respective options a number of whole shares of Common Stock having a
Fair Market Value, determined by the Company as of the date of exercise, not in
excess of the minimum amount of tax required to be withheld by law.  If the date
of determination of any tax withholding obligation is deferred to a date later
than the date of exercise of such options, share withholding pursuant to the
preceding sentence shall not be permitted unless the Optionee makes a proper and
timely election under Section 83(b) of the Code, covering the aggregate number
of shares of Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of such options.  Notwithstanding
the filing of such election, shares of Common Stock shall be withheld solely
from fully vested shares of Common Stock determined as of the date of exercise
of such options that are otherwise issuable to the Optionee upon such
exercise.  Any adverse consequences to the Optionee arising in connection with
such share withholding procedure shall be the Optionee’s sole responsibility.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           The Optionee may not exercise his/her respective options unless
the tax withholding obligations of the Company and/or any Affiliate are
satisfied.  Accordingly, the Optionee may not be able to exercise such options
when desired even though such options are vested, and the Company shall have no
obligation to issue a certificate for such shares of Common Stock or release
such shares of Common Stock from any escrow provided for herein.
 
14.   NOTICES.  Any notices provided for in the Optionee’s respective options or
the Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to the
Optionee, five (5) days after deposit in the United States mail, postage
prepaid, addressed to the Optionee at the last address the Optionee provided to
the Company.
 
15.   GOVERNING PLAN DOCUMENT.  The Optionee’s respective options are subject to
all the provisions of the Plan, the provisions of which are hereby made a part
of such options, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan.
 
16.   VENUE AND JURY TRIAL.  Exclusive venue for any action arising out of or
related to this Agreement will be in state or federal court located in the
County of New York, New York, and each party consents to the jurisdiction of
such courts and waives any defense based on lack of personal jurisdiction or
inconvenient forum.  EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATED TO THIS AGREEMENT BE TRIED BY JURY.  EACH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS RIGHT TO DEMAND TRIAL BY JURY.
 
C2 GLOBAL TECHNOLOGIES INC.
 
OPTION HOLDER:
     
By:
   
 
Its:  
 
 
[Name]

 
 
3

--------------------------------------------------------------------------------

 
ATTACHMENT 2


C2 GLOBAL TECHNOLOGIES INC.
2010 NON-QUALIFIED STOCK OPTION PLAN


See attached.

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 3
NOTICE OF EXERCISE
 
1.           Pursuant to a certain stock option notice (“Agreement”) between the
undersigned (“Optionee”) and C2 Global Technologies Inc. (the “Company”)
evidencing that certain option granted___________, ____.  Optionee hereby
exercises the right to purchase _________ shares of common stock of the Company
(“Stock”) at an exercise price of $______  per share.


2.           Optionee hereby represents and warrants to the Company and
acknowledges and agrees as follows:


(a)          Review of Materials; Advice and Consultation.  Optionee is a
sophisticated investor and has such knowledge and experience in financial and
business matters that he or she is able to understand the information concerning
the Company and to evaluate the risks in any investment in the Stock.  Optionee
has been advised to discuss this investment with his, her or its legal or other
professional advisors, or with other investment representatives who have
knowledge of business and financial matters.  If he or she has not done so it is
because, in his or her opinion, he or she is personally capable of evaluating
the Company and does not need the advice of other persons.  Optionee and, to the
extent deemed necessary by him or her, any of the persons mentioned above, has
been afforded the opportunity to ask questions concerning the Company and its
business and has been furnished with such information with respect to the
Company and its proposed operations as he or she has requested to his or her
satisfaction.


(b)          Risk of Loss; Transfer Restrictions.  Optionee understands and has
fully considered for purposes of this investment that (i) the investment
involves a high degree of risk of loss, and (ii) there are substantial
restrictions on the transferability of the Stock.


(c)           Financial Ability.  Optionee is able (i) to bear the economic risk
of this investment, (ii) to hold the Stock for an indefinite period of time, and
(iii) to afford a complete loss of this investment.  Optionee represents that he
or she has adequate means of providing for his or her current needs and possible
personal contingencies and has no need for liquidity in this particular
investment.  Optionee’s overall commitment to investments which are not readily
marketable is not disproportionate to his or her net worth, and his or her
investment in the Stock will not cause such overall commitment to become
excessive.


(d)          Investment Purpose.  Optionee is acquiring Stock for his or her own
account and not for the account of any other person.  Optionee is acquiring
Stock solely for investment and not with a view to, or for resale in connection
with, the distribution or other disposition thereof.  Optionee understands that
the sale and issuance of the Stock has not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), applicable state securities laws
or the securities or similar laws of any other jurisdiction whatsoever, and,
therefore, the Stock cannot be sold, resold, pledged, assigned or otherwise
disposed of unless it is subsequently registered under the securities and
similar laws of each applicable jurisdiction, or unless exemptions from such
registration requirements are available.  Optionee understands that dispositions
of Stock can be made only in compliance with the Securities Act and the rules
and regulations of the Securities and Exchange Commission promulgated thereunder
and all applicable state securities and “blue sky” laws; and Optionee
understands that the Company is under no obligation to register the offer or
sale of any Stock in any jurisdiction whatsoever or to assist Optionee in
complying with any exemption from registration under the securities or similar
laws of any jurisdiction whatsoever.  Optionee further understands that this
transaction has not been reviewed by, passed on, or submitted to the United
States Securities and Exchange Commission (the “SEC”), nor has the SEC or any
other agency made any finding or determination as to the fairness of an
investment in Stock, nor any recommendation or endorsement of this offering.
 
 
 

--------------------------------------------------------------------------------

 
(e)          Reliance by Company.  Optionee understands that the Company is
relying on the truth and accuracy of the representations, declarations and
warranties made by Optionee in this Notice of Exercise in offering the Stock for
sale to Optionee and in determining the availability of certain exemptions under
applicable securities laws.


3.           The foregoing representations and warranties and undertakings are
made by Optionee with the intent that the Company may rely upon them in
determining his or her suitability as an investor.  Optionee agrees that such
representations and warranties shall survive his or her investment.  Optionee
agrees to indemnify and hold harmless the Company from any damages, claims,
expenses, losses or actions resulting from the untruth of any of the
representations and warranties of Optionee contained in this Notice of Exercise.


4.           Capitalized terms used in this Notice of Exercise but not defined
herein have the meanings set forth in the Agreement.
 
Date:  ______________
 

 
OPTIONEE:
         
[Name]

 
 
 

--------------------------------------------------------------------------------

 
 